Citation Nr: 1330098	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder, claimed as jungle rot and tinea pedis.  

2.  Entitlement to an initial rating higher than 30 percent, for the period before July 12, 2007, for bilateral pes planus with callous formation on the feet.  

3.  Entitlement to an initial rating higher than 50 percent, for the period beginning July 12, 2007, for bilateral pes planus with callous formation on the feet.  


REPRESENTATION

Veteran represented by:  Margaret A. Costello, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus with callous formation on the feet, and assigned a 30 percent rating effective February 6, 2004.  The Veteran's notice of disagreement with the rating assignment was received in November 2004, and the RO issued a statement of the case in March 2005.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in April 2005.  

This matter is also before the Board on appeal of a January 2008 rating decision of an RO, which denied the Veteran's application to reopen a claim of service connection for a skin disorder.  The Veteran's notice of disagreement with the rating decision was received in January 2009, and the RO issued a statement of the case in May 2009.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in July 2009. 

The claim of service connection for a skin disorder was previously denied by the RO in rating decision in January 2003, which became final.  Although the RO in the May 2009 statement of the case declared that the claim was reopened, and proceeded to deny the claim on the merits, the Board must independently consider the question of whether new and material evidence has been presented to reopen the claim, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim has been styled accordingly.  

In June 2013, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the record.  Notably, at the hearing the only issue addressed was that pertaining to service connection for a skin disorder.  The Board observes, however, that there is no indication that the Veteran has withdrawn his appeal regarding a higher rating for bilateral pes planus with callous formation on the feet, either on the record at the hearing or otherwise by writing.  38 C.F.R. § 20.204(b).  Therefore, the higher rating claim continues in appellate status.  

The reopened claim of service connection for a skin disorder and the claim of an initial rating higher than 50 percent, for the period beginning July 12, 2007, for bilateral pes planus with callous formation on the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO initially denied the Veteran's claim of service connection for jungle rot; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in January 2003, he did not appeal the rating decision.  

2.  In a rating decision in May 2006, the RO denied reopening the Veteran's claim of service connection for jungle rot; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in May 2006, the Veteran did not appeal the rating decision, nor was new and material evidence received within one year.

3.  The additional evidence presented since the rating decision in May 2006 by the RO, which denied reopening the Veteran's claim of service connection for jungle rot, relates to an unestablished fact necessary to substantiate the claim of service connection. 

4.  For the period before July 12, 2007, the Veteran's bilateral pes planus with callous formation on the feet is manifested by complaints of significant pain in the feet under callouses; clinical findings show moderate (at most) pes planus of both feet, multiple plantar callouses of both feet that were very painful to the touch and pressure, and valgus angulation of 4 degrees on the right and 3 degrees on the left; his gait was steady and well-coordinated except when his walk was rigid due to a back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for skin disorder, claimed as jungle rot and tinea pedis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria for an initial rating higher than 30 percent, for the period before July 12, 2007, for bilateral pes planus with callous formation on the feet, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

With regard to the application to reopen a claim of service connection for a skin disorder, no discussion of VCAA compliance is necessary at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision.

Regarding the higher rating claim, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim seeking an initial rating higher than 30 percent before July 12, 2007 for bilateral pes planus, where, as here, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for a higher rating for bilateral pes planus before July 12, 2007, upon a grant of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained his service treatment records (STRs) and VA records.  The Veteran himself submitted treatment records from private physicians, to include Dr. Faris and Dr. Okonski.  He has not identified any other records pertinent to the issue on appeal that remain outstanding.  VA has also conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examinations in August 2004 and July 2006.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to rate the bilateral foot disability under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the higher rating claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

II.  New and Material Evidence to Reopen Skin Disorder Claim

Procedural History and Evidence Previously Considered

In a rating decision in January 2003, the RO denied service connection for jungle rot, on the basis that the skin condition that the Veteran called "jungle rot" was not shown in the service treatment records nor was there any current evidence that it existed.  In a letter, dated in January 2003, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the January 2003 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  

In a statement received in June 2005, the Veteran applied to reopen his claim of service connection for a skin disorder of his feet, which he asserted had spread to his groin and hands.  In a rating decision in May 2006, the RO denied reopening the Veteran's claim of service connection for jungle rot, on the basis that new and material evidence had not been presented to reopen the claim.  In a letter, dated in May 2006, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the May 2006 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  

The evidence of record at the time of the last final rating decision in May 2006 consisted of service records, VA records, and statements of the Veteran.  The service records showed the Veteran served in the Army from July 1979 to May 1980.  Service treatment records do not show complaints, diagnosis, or treatment of a skin disorder relative to that described by the Veteran as "jungle rot."  After service, VA records received into the file include hospital reports, outpatient treatment records, and examination reports dated beginning in 2002.  A June 2003 outpatient record indicates the presence of tinea pedis, and a June 2005 outpatient record notes complaints of peeling skin of the feet, hands, and groin area for which he was put on Lamisil.  On an August 2004 VA examination, the diagnosis was tinea pedis, which was progressive since after the service, according to the Veteran.  

In an initial claim for service connection for jungle rot received in October 2002, the Veteran asserted that he entered the service in July 1973 and went to Vietnam for 14 months, where he developed jungle rot on both feet.  He stated that after he left Vietnam he continued to have the skin condition.  [The Veteran's service personnel records do not show that he served on active duty prior to July 1979 or that he served a tour of duty in Vietnam.]  Then, in a February 2004 claim, he asserted service connection for a skin condition on his feet, which he indicated had begun in 1980.  Later in a June 2005 statement, he asserted that the skin condition on his feet had spread to his groin area and hands.  

Current Claim to Reopen

As the unappealed rating decisions in January 2003 and May 2006 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

 "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

The additional pertinent evidence presented since the rating decision in May 2006 includes VA records, records from the Social Security Administration, and statements and testimony of the Veteran.


Analysis

Of particular note are the additional outpatient records and examination reports from the VA, which document that the Veteran was periodically treated for a skin condition on his feet, as well as on his hands and groin area.  For example, in July 2006, a dermatological consult indicated that the Veteran's KOH (a fungal test) was positive for tinea.  At that time, there was scaling on the feet, hands, and groin.  In an August 2009 letter, the Veteran's treating VA dermatologist asserted that the Veteran had brought copies of his active duty clinical records that showed callosities and maceration of the feet.  He noted that although there was no KOH or cultures performed during service, he opined that the Veteran's current tinea pedis was "as likely as not the same as, or related to, the skin disease noted in his service medical records."  In a January 2010 outpatient record, a VA treatment provider diagnosed tinea pedis and indicated that it was her "suspicion" that the Veteran developed the condition "during his early days in the [service]."  

Further, a private medical doctor, Dr. C. Okonski, D.P.M., in an August 2009 letter likewise diagnosed the Veteran with tinea pedis, opining that it "certainly could be related to his military experience."  He added that there was "a strong likelihood of this."   

 At his June 2013 hearing, the Veteran testified that his skin disorder, claimed as jungle rot or tinea pedis started during service and continued to the present.  He stated that he was treated during service for "swamp rot" and that after service he began to seek treatment for his ongoing condition at the VA starting in 1983.  

The foregoing evidence is new and material because it relates to the unestablished fact necessary to substantiate that a skin disorder, claimed as jungle rot and tinea pedis, appears to be chronic from the time of service.  The evidence from both VA and private medical providers appears to link the Veteran's current skin disorder to his military experience.  The RO did not previously consider the medical opinions offering a nexus between the current skin disorder and the Veteran's period of military service.  Additionally, the Veteran's specific allegations regarding the onset of his current skin disorder during service and the ongoing nature of his symptoms since then were not previously considered.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As this evidence is new and material, the claim of service connection for a skin disorder, claimed as jungle rot and tinea pedis, is reopened.

In sum, the additional evidence raises the reasonable possibility of substantiating the Veteran's claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  As stated, the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current claimed skin disorder is related to his period of service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim. 

As the evidence is new and material, the claim of service connection for a skin disorder, claimed as jungle rot and tinea pedis, is reopened. 

III.  Higher Rating for Bilateral Pes Planus, Prior to July 12, 2007

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A September 2004 rating decision granted the Veteran service connection for bilateral pes planus with callous formation on the feet, rated 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276, effective February 6, 2004.  The Veteran appealed for a higher rating.  

Under Code 5276, the criteria for a 30 percent rating are severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The criteria for the next higher (and maximum allowable) rating, 50 percent, are pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276 (2012).  

On an August 2004 VA examination to determine the nature and etiology of the Veteran's bilateral foot disability, the Veteran complained of aching, stabbing pain in the feet under callouses.  On examination, the arches were "lower."  His heels had a valgus angulation of 4 degrees on the right and 3 degrees on the left, with both weight bearing and non-weight bearing.  There were several callouses under both feet, in different areas of the feet (under metatarsals and both heels).  There was tenderness over the calcaneus and decreased neurofilament sensorium over the callouses.  His rigid walk was attributed to back spasms.  The Veteran could walk on his toes and heels, but he reported pain over the base of the feet.  X-rays of the feet showed minimal pes planus deformity.  The examiner diagnosed bilateral callous formation with progressive formation of callouses on the feet, which was related to callouses treated in the service; and pes planus, identified on X-rays of the feet, which was most likely related to the callouses and representative of the bilateral foot condition (adding that in placing uneven distribution of body weight on the feet, the pes planus led to ongoing callous formation on the bottom of each foot).    

On a July 2006 VA examination to determine the nature of the Veteran's bilateral foot disability, the Veteran complained of foot pain after ambulating 500-600 feet.  He reported flare-ups of foot pain when ambulating on the callouses, lasting from a few minutes to several hours.  It was alleviated by debridement of the callouses, soaking feet in vinegar and Epsom salt, and foot rest.  The Veteran was issued shoes with inserts, but he felt that these caused pain on the callouses.  The callouses had "cores" within them that were painful to the touch and pressure.  He used a walker with a seat and disliked using special shoes due to the pressure they placed on his callouses.  He denied any foot surgery.  His foot pain interfered with his activity level because he had pain daily when ambulating on the callouses, which required frequent rest periods.  On examination, the Veteran had a regular steady, well-coordinated gait.  He did not appear to be in pain, although he related that he had painful feet.  On examination, several callouses were described on both feet (the location of the callouses on one foot was nearly identical to that on the other foot).  They were painful with palpation.  X-rays of the feet taken in April 2006 were normal.  The diagnoses were mild pes planus per X-ray report dated in 2004, stable; and callous on the right foot and left foot.  
 
The medical evidence also includes VA and private treatment records, which show treatment for complaints of painful callouses.  A February 2004 VA outpatient record shows that the Veteran complained of painful feet for a long time; the impression was feet callouses.  A May 2005 VA outpatient record notes that the Veteran had multiple callouses and decreased medial arch height on both feet; the callouses were debrided and shoe inserts to accommodate the callouses were prescribed.  A June 2005 VA outpatient record indicates that there was pes planus in stance and that the Veteran was very guarded when standing and bearing weight on feet.  On a September 2005 VA outpatient record, the Veteran related that he had difficulty walking any distance or standing for any length of time.  He had prescription shoes that fit well and showed wear, and he also used orthotics.  VA X-rays in September 2006 showed mild pes planus of both feet.  On a December 2006 private clinic visit, Dr. Faris noted that the Veteran presented with a chief complaint of multiple, deeply nucleated, very painful plantar callouses of both feet.  The Veteran found it difficult to ambulate and complete daily tasks due to the foot problems (reference to a skin disorder on the feet was also made).  Among other things, the physician described multiple keratotic lesions of the plantar aspect of both feet, which were all very painful.  He also noted that the Veteran had moderate pes planus of both feet.  The assessment included significant bilateral foot pain, pes planus, and markedly painful keratoses.  The Veteran desired to pursue the possibility of surgical intervention.  In the next month, the physician debrided the lesions.  In May 2007, the Veteran presented to the VA podiatry clinic with painful callouses of both feet; they were thick and hard, and the healthcare provider debrided them.  On a July 12, 2007 VA outpatient record, the Veteran presented with painful callouses of both feet and requested an orthopedic consult for surgery.  He had tried orthotics, custom shoes, and debridements with little resulting help in decreasing his pain.  The forefoot was plantar flexed, bilaterally.  The assessment was hallux limitus, plantar flexed metatarsals, and calluses.  
 
In short, the medical evidence does not show that the Veteran's bilateral pes planus with callous formation on the feet meets the criteria for a rating higher than 30 percent under Code 5276.  Rather, clinical findings show that his pes planus was generally mild, as shown on VA X-rays, but not more than moderate, as described by the private physician.  The Veteran complained that the callouses were painful to the touch and when ambulating even with shoe inserts, and there was some objective deformity - valgus angulation of 4 degrees on the right and 3 degrees on the left, as noted on VA examination in 2004.  However, there is no evidence of marked pronation or inward displacement.  Nor is there evidence of spasm of the tendoachillis on manipulation.  In other words, this disability picture more closely approximates a severe flatfoot condition, with pain on manipulation and use accentuated and characteristic callosities, rather than a pronounced flatfoot condition.  Thus, the evidence is not supportive of a claim for a 50 percent rating under Code 5276, and an initial rating higher than 30 percent for the bilateral foot disability cannot be granted for the period before July 12, 2007.

Additionally, there is no indication that the Veteran's bilateral pes planus with callous formation on the feet warrants a rating higher than 30 percent for the period before July 12, 2007 under any other diagnostic code.  Another potentially applicable diagnostic code is Diagnostic Code 5284, relating to foot injuries.  Under Code 5284, a 10 percent rating is warranted for a moderate foot injury; a 20 percent rating is warranted for a moderately severe foot injury; and a 30 percent rating is warranted for a severe foot injury.  Thus, under this code, to satisfy the criteria for the next higher rating, there would have to be evidence of a moderately severe foot injury in each foot (i.e., 20 percent for the right foot and 20 percent for the left foot, which if combined pursuant to 38 C.F.R. § 4.25 would result in a combined rating of 40 percent rating).   

In considering the rating criteria of Code 5284, it is the Board's judgment that each foot disability is comparable to a moderate foot injury rather than productive of a moderately severe injury.  The Veteran's most disabling feature of his feet appears to be the tenderness and pain when pressure is applied to multiple callouses, such as when he ambulates.  There was minimal valgus angulation of each foot.  His gait was generally steady and well-coordinated, except when he had a rigid walk that was attributed to back spasms.  Flare-ups of foot pain was alleviated by debridement of the callouses, foot rest, and soaking of the feet in vinegar and salt.  He was prescribed specialized shoes, which fit well and showed wear, and he also used orthotics although the shoe inserts did not appear to resolve his callous pain.  Range of motion of the ankles on VA examination in August 2004 was limited (dorsiflexion was 15 degrees on the right and 20 degrees on the left, while plantar flexion was 30 degrees bilaterally) but not to a severe level, although range of motion of the toes was limited to a greater degree at that time as well as on VA examination in July 2006.  Dr. Faris noted in December 2006 that the muscle strength and tone in the lower extremities seemed to be within normal range, with limited range of motion at the first metatarsal phalangeal joints (he did not characterize the severity).  In consideration of the foregoing, the criterion for a higher rating under Diagnostic Code 5284 has not been met. 

The Board has also considered other potentially relevant rating criteria as found in Diagnostic Code 5279 (metatarsalgia, anterior - Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  However, Codes 5279 and 5280 do not provide for a rating higher than the 10 percent, and Code 5283 provides for essentially the same criteria (moderate, moderately severe, severe) as that found in Diagnostic Code 5284, which has been considered.  Additionally, while criteria for Diagnostic Code 5278 (claw foot, acquired) includes painful callosities, other criteria for a higher rating (50 percent for bilateral condition) consist of all toes hammer toes, marked varus deformity, and contraction of plantar fascia with dropped forefoot.  As the criteria of Code 5276 more closely contemplates the symptomatology of the Veteran's service-connected bilateral foot disability, it is the more appropriate code under which to evaluate the Veteran.  
 
In sum, for the period from the effective date of the award of service connection in February 2004 until July 12, 2007, the Veteran's bilateral pes planus with callous formation on the feet has been properly rated 30 percent under the appropriate diagnostic code (5276).  In reaching such a conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.

Moreover, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of such rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected bilateral pes planus with callous formation on the feet, and provide for higher ratings for more severe symptoms related to the service-connected disability.  Indeed, beginning July 12, 2007, the Veteran was granted a higher rating under Code 5276.  For example, the manifestations of pes planus, including pronation, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendoachillis, are all incorporated in the schedular criteria for evaluating acquired flatfoot.  As articulated above, the Veteran does not experience any symptomatology with regard to his bilateral pes planus not encompassed in the Rating Schedule.  Further, the record contains no objective evidence that the Veteran's bilateral feet disability has resulted in marked interference with employment beyond that interference contemplated by the assigned evaluation, or has necessitated frequent periods of hospitalization prior to July 12, 2007 (he would later undergo metatarsal implant surgery on each foot, for which he was granted higher ratings).  The VA examiners in August 2004 and July 2006 noted that the Veteran was not working, as he was disabled due to a back disability.  The July 2006 examiner moreover indicated that the Veteran was able to complete activities of daily living, although he required rest periods due to foot pain when ambulating.  

As the disability picture presented by the bilateral pes planus with callous formation on the feet is entirely encompassed by the Rating Schedule criteria, referral for extraschedular consideration is not required.



ORDER

The claim of service connection for a skin disorder, claimed as jungle rot and tinea pedis, has been reopened; to this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 

An initial rating higher than 30 percent, for the period before July 12, 2007, for bilateral pes planus with callous formation on the feet, is denied.  


REMAND

Before considering the claim of service connection for a skin disorder on the merits, under the duty to assist additional evidentiary development is needed because the evidence of record is insufficient to decide the claim. 

In particular, a VA examination is needed to determine whether the current claimed disability is related to the Veteran's period of service.  While the Veteran has previously been examined in August 2004 and July 2006, the examiners on those examinations opined that the Veteran's tinea pedis was unrelated to his service-connected callous formation on the feet.  The July 2006 VA examiner moreover stated that the Veteran had no evidence to support service connection for a skin disorder.  This opinion is in conflict with the opinions given by Dr. Okonski and the Veteran's treating VA dermatologist in August 2009.  

It appears from a May 2011 deferred rating decision report that the RO had intended on obtaining a medical opinion as to whether the Veteran's current tinea pedis and/or onychomycosis was related to the treatment for the feet during service.  A subsequent July 2011 VA examination of the feet did not result in the requested medical opinion.  It is also noted that the Veteran has been treated for a skin disorder on his hands and groin area, which he claims has spread from his feet.  A VA dermatological examination is in order.  

Regarding the claim for an initial rating higher than 50 percent for bilateral pes planus with callous formation on the feet for the period beginning July 12, 2007, the Board notes that the Veteran has been granted temporary total ratings based on convalescence following foot surgeries under 38 C.F.R. § 4.30, for the periods from February 13, 2009 to September 1, 2009, and from January 27, 2011 to April 1, 2011.  Otherwise, a 50 percent rating has been in effect since July 12, 2007.  When the RO in a March 2010 rating decision granted a 50 percent rating, it noted that such a rating was the highest evaluation provided by the Rating Schedule for the disability.  Thereafter, in subsequent supplemental statements of the case beginning in April 2010, the RO only addressed the Veteran's higher rating claim in relation to the period before July 12, 2007.  Despite additional medical evidence being incorporated with the file relevant to the nature of the Veteran's feet after July 12, 2007, to include VA examination reports in February 2010, April 2011, and July 2011, the RO did not consider whether a higher rating was warranted for the disability after July 12, 2007, to include on an extraschedular basis.  Rather, the additional medical evidence was considered only in reference to the Veteran's entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30.  In light of the foregoing, the RO should consider whether there is some basis to assign an initial rating higher than 50 percent for the bilateral pes planus disability for the period beginning July 12, 2007, to include whether to refer the case to the Director, Compensation and Pension Service, for an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request copies of records that have not already been obtained pertaining to the Veteran's treatment of his feet, hands, and groin relative to a skin disorder, and to his treatment for bilateral pes planus with callous formation on the feet, from the VAMC beginning in March 2011.  If the records cannot be obtained, the RO should ensure that its attempts to locate any records are documented in the file and the Veteran is notified of the unavailability of any records. 

2.  Schedule the Veteran for a VA dermatological examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed skin disorder of the feet, hands, and groin area, to include tinea pedis, onychomycosis, and tinea corporis, is related to an injury, disease, or event during the period of service from July 1979 to May 1980.  The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  In particular, the examiner should consider, and comment upon as necessary, the service treatment records, showing treatment for callosities and maceration of the feet; the August 2009 medical opinions from a private doctor, C. Okonski, D.P.M., and a VA physician, relating the Veteran's tinea pedis to his period of service; the January 2010 outpatient record, wherein a VA treatment provider also suspected that the Veteran's tinea pedis developed during his period of service; and the Veteran's statements in which he claims to have had "swamp rot" in service that continued thereafter and spread to his hands and groin area.  

3.  After the development requested above has been completed, adjudicate the claim of service connection for a skin disorder, claimed as jungle rot and tinea pedis, and the claim of an initial rating higher than 50 percent, for the period beginning July 12, 2007, for bilateral pes planus with callous formation on the feet.  Regarding the higher rating claim, the RO should consider whether the claim should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


